DOYLE, Chief Judge.
In Glispie v. State,1 the Supreme Court of Georgia affirmed in part and reversed in part this Court’s opinion in Glispie v. Stated.2 Accordingly, we vacate Division 1 (b) (ii) of our prior opinion, and we adopt the opinion of the Supreme Court in its place. The judgment of the trial court is affirmed.

Judgment affirmed.


Reese and Self, JJ., concur.

Richard R. Read, District Attorney, Roberta A. Earnhardt, Assistant District Attorney, for appellee.

 300 Ga. 128 (793 SE2d 381) (2016).


 335 Ga. App. 177 (779 SE2d 767) (2015).